Case 1:20-sw-00085-RMM Document 3 Filed 05/06/20 Page 1 of 5




                                                       2020.03.16
                                                       17:00:21 -04'00'
            Case 1:20-sw-00085-RMM Document 3 Filed 05/06/20 Page 2 of 5




                            03/24/2020 @ 09:30 am      Not Applicable
                              Charles Siebert


Electronic data extracted and preserved.




    03/24/2020


                                                    Special Agent William Johnston
Case 1:20-sw-00085-RMM Document 3 Filed 05/06/20 Page 3 of 5
Case 1:20-sw-00085-RMM Document 3 Filed 05/06/20 Page 4 of 5
Case 1:20-sw-00085-RMM Document 3 Filed 05/06/20 Page 5 of 5
